      5:17-cr-01204-MGL         Date Filed 07/13/20    Entry Number 114        Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

UNITED STATES OF AMERICA                        §
                                                §
vs.                                             §     Criminal Action No.: 5:17-01204-MGL-1
                                                §
ANTHONY JOHNSON,                                §
                                Defendant.      §


                    MEMORANDUM OPINION AND ORDER
            DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

I.     INTRODUCTION

       Pending before the Court is Defendant Anthony Johnson’s (Johnson) pro se letter asking

the court asking to serve the remainder of sentence in home confinement. Because Johnson’s letter

asks for home confinement based on the Covid-19 pandemic, mirroring his previously filed motion

to reduce his sentence which the Court denied, the Court will construe the letter as a motion for

reconsideration. Having carefully considered the motion, the record, and the applicable law, it is

the judgment of the Court Johnson’s motion for reconsideration will be denied.



II.    PROCEDURAL HISTORY

       The grand jury indicted Johnson on one count of conspiracy to commit bank fraud in

violation of 18 U.S.C.§ 1349 (Count One), two counts of bank fraud in violation of 18 U.S.C.

§ 1344, and one count of conspiracy to possess stolen mail and possess forged securities in

violation of 18 U.S.C. § 371.
       5:17-cr-01204-MGL        Date Filed 07/13/20      Entry Number 114         Page 2 of 4




        Johnson pled guilty to Count One of the indictment. This Court sentenced him to a term

of imprisonment of forty-one months and a term of supervised release of five years.

        Johnson filed a letter with the Court requesting home confinement due to the Covid-19

pandemic. On June 8, 2020, the Court construed that letter as a motion for a sentence reduction

and denied the motion. On June 12, 2020, the Court received this letter, which it construes as a

motion for reconsideration.



III.    STANDARD OF REVIEW

        Although some circuits broadly allow for motions for reconsideration in criminal cases,

see United States v. Randall, 666 F.3d 1238, 1241 (10th Cir. 2011) (“Although the Federal Rules

of Criminal Procedure do not authorize a motion for reconsideration, motions to reconsider in

criminal prosecutions are proper.”) (internal quotes omitted), the Fourth Circuit has limited the

propriety of trial court jurisdiction over motions to reconsider in criminal cases to before the entry

of judgment. United States v. Breit, 754 F.2d 526, 530 (4th Cir. 1985).

        Under the guidance of Breit, a judgment is entered “when the time to appeal expires.” Id.

at 530-31. The Federal Rules of Appellate Procedure require a criminal defendant to file any

notice of appeal within fourteen days from entry of the order. Fed. R. App. P. 4(b)(1)(A).

        As the Federal Rules of Criminal Procedure lack any guidance on motions for

reconsideration, the Court will look to the rules governing civil cases as a substantive guidepost.

Utilizing Rule 59(e), the Fourth Circuit has found three grounds for amending an earlier judgment:

“(1) to accommodate an intervening change in controlling law; (2) to account for new evidence

not available at trial; or (3) to correct a clear error of law.” Hutchinson v. Staton, 994 F.2d 1076,

1081 (4th Cir. 1993).



                                                  2
      5:17-cr-01204-MGL         Date Filed 07/13/20      Entry Number 114        Page 3 of 4




IV.    DISCUSSION AND ANALYSIS

       Preliminarily, Johnson filed the motion for reconsideration four days after the Court’s

previous ruling, within the fourteen-day period to file a notice of appeal.

       Johnson presents no intervening change in controlling law nor any argument of clear error

in the Court’s ruling on his original motion. Johnson, likewise, failed to present any evidence not

available at trial, pertinent to the Court’s previous ruling. Accordingly, the Court identifies no

valid basis to reconsider its previous order.

       Further, the Court notes its previous order denied Johnson’s motion for a sentence

reduction without prejudice for failure to exhaust administrative remedies. Under the statute

permitting a court to reduce a sentence, a defendant must either “fully exhausted all administrative

rights of appeal [of] a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf

or [permit] the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility,” before filing a motion to a court. 18 U.S.C. § 3582(c)(1)(A). Under the Court’s previous

order, Johnson may submit a new motion to reduce his sentence once he has followed the

requirements of the statute.



V.     CONCLUSION

       Wherefore, based on the foregoing discussion and analysis, it is the judgment of the Court

Johnson’s motions for reconsideration is DENIED.




                                                 3
5:17-cr-01204-MGL      Date Filed 07/13/20     Entry Number 114   Page 4 of 4




 IT IS SO ORDERED.

 Signed this 9th day of July 2020 in Columbia, South Carolina.

                                             s/ Mary Geiger Lewis
                                             MARY GEIGER LEWIS
                                             UNITED STATES DISTRICT JUDGE




                                        4
